Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Application has been transferred to Examiner Alton N. Pryor. The rejection below is copied and pasted from the previous Examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Action
Receipt of Remarks filed on 05/11/2021 is acknowledged.  Claims 11-13 and 16-26 are pending in the application.  Claims 1-10 and 14-15 have been cancelled.  Claims 11, 25 and 26 have been amended.


Response to Election/Restrictions
Applicant's election of group (I), with traverse, in the reply filed on 05/11/2021 is acknowledged.  Noted that claim 11 has been amended wherein the nonionic surfactant of Formula (II) cited in the Restriction Requirement (mail date: 03/16/2021, page 5) has been cancelled in this reply.  Further, claim 26 has been amended and is drawn to a fertilizer comprising the aqueous solution of claim 11, which is hereby rejoined with Group (I) for examination.  Therefore, the election encompassed claims 11-13, 16-24 and 26 (see Remarks: page 6-7).

Applicant is reminded that restriction requirement is between product and process claims. Where applicant elects claims directed to the product and all product claims are subsequently found allowable, withdrawn “process” claim(s) that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.


Status of Claims
Claims 11-13, 16-24 and 26 are presented for examination on the merits for patentability as they read upon the elected subject matter and claim 25 directed to non-elected invention are withdrawn.

Priority
The present application is a 371 of PCT/EP2018/059257, filed on 04/11/2018, which claims for foreign priority based on an application filed in GERMANY (10 2017 003 691.8) on 04/15/2017.

Objection to Specification

(1)	At page 20, line 1-7, the use of the terms:
Marlipal 013/50;
Break-Thru S240;
Cognis APG; and
Triton N-57, which are trade names used in commerce, have been noted in this application.
The terms should be accompanied by the generic terminology; furthermore the term should be “capitalized” wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Appropriate correction is required. 


Claim Objection
Claims 16 and 22-23 are objected to because of the following informalities: 
(1)	Claim 16 recites a preceding component “one or more compound from the group of phosphorus-containing acids or the salts thereof”, which is missing a determiner “the” in front of said component, e.g. “the one or more…..”.
(2)	Claim 22 recites the unit of viscosity “Pa*s”, which is suggested that the ·s” be used.
(3)	Claim 23 recites a comma (,) at the end of the claim, which should be corrected to a period (.).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 16-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1)	Claim 11 recites a “component (d) balance water”, which is indefinite because it is unclear if the phrase “balance water” means that “the remainder of the weight of the solution is water”; OR it means water is present to balance something in the solution; OR it means something else.
(2)	In addition, claim 11 recites cyanamide (a) is present from 15 to 60% by weight and a non-ionic surfactant (c) is present from 0.01 to 4% by weight.  As such, the weight ratio of (a) and (c) is in the range 6000:1 to 3.75:1 (obtained from 15%/0.01% = 1500:1; 15%/4% = 3.75:1; 60%/0.01% = 6000:1; and 60%/4% = 15:1, by weight).  However, the claim recites that the component (a) and (c) are present in a weight ratio in the range from 500:1 to 5:1.
Therefore, claim 11 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 11 recites the broad weight ratio of the component (a) and (c), which is in the range between 6000:1 and 3.75:1 as discussed above, and the claim also recites the weight ratio of the component (a) and (c) is in the range between 500:1 and 5:1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(3)	Claim 11 recites a limitation “wherein for the radical R1 and the indices u, v, y and n the following applies”.  While “the radical R1” is recited in the structure of the formula (I), the recitation of “the indices u, v, y” lacks sufficient antecedent basis because the preceding part of the claim does not recite these indices.  It is suggested that the indices “u, v, y and n”, which are recited above the Formula (V), be deleted because these indices have been recited following the Formula (V) in the claim and, thus, are redundant.
Claims 12-13, 16-24 and 26 are also rejected because they do not resolve the indefinite issues for the rejected claim 11.
(4)	Claim 21 is indefinite because the preceding claim 20 recites the solution of claim 11 further comprises dicyandiamide, whereas the dependent claim 21 recites the solution of claim 20 comprises “0% by weight” of dicyandiamide, and this means that dicyandiamide is absent in the solution.  Since claim 21 recites the above limitation which contradicts with the preceding limitation recited in claim 20, the claim 21 is rendered indefinite.
(5)	Claim 24 is indefinite because the preceding claim 23 recites the solution of claim 11 further comprises formulation adjuvants, whereas the dependent claim 24 recites the solution of claim 23 comprises “0% by weight” of formulation adjuvants, and this means that the formulation adjuvants is absent in the solution.  Since claim 24 recites the above limitation which contradicts with the preceding limitation recited in claim 23, the claim 24 is rendered indefinite.
(6)	Claim 22 recites a limitation “a viscosity of less than 1 Pa*s (25°C)” which is indefinite because it is unclear whether the temperature recited in the parenthesis is a required or not required limitation for the claimed viscosity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In the instance case, claim 16 recites “The solution containing cyanamide according to claim 11, wherein the solution containing cyanamide comprises, as a stabilizer, one or more compounds from the group of phosphorus-containing acids or the salts thereof”.  The limitation fails to further limit the subject matter of the preceding claim 11 upon which is depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13, 16-24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over of SHIRATAKI et al. (JP2000204007A, which was cited in the prior Office action, mail date: 03/16/2021) in view of MURRPHY et al. (WO 94/22311 A1).
Applicants Claim
Applicants claim a solution, or a fertilizer or a plant growth regulator, comprising:
(a) 15 to 60 % by weight of cyanamide;
(b) 0.01 to 4 % by weight of a stabilizer comprising one or more compounds from the group of phosphorus-containing acids or the salts thereof;
(c) 0.01 to 4 % by weight of a nonionic surfactant containing one or more compounds selected from the group of ethoxylates according to formula (I), as follows:
R1-O-(CH2CH2O)n-H, wherein R1 is a polyfunctional siloxane formula of (V); and
(d) water;
wherein the solution further comprises dicyandiamide or formulation adjuvants; or wherein the solution has a pH in the range of 3.5 to 5.5.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claim 11, SHIRATAKI teaches a cyanamide aqueous solution useful as a fertilizer or pesticide (see: [0001]; [0003]; & [0022]) and has an improved storage stability (see: [0020]), wherein the solution comprises:
(a)	cyanamide (i.e. 30 % by weight or 10-20 % by weight) (see: [0010], line 3-4).  It reads on the “15-30% by weight of cyanamide as claimed;
(b)	a mineral acid (i.e. phosphoric acid) to adjust the pH of the aqueous solution to pH 4 to 5 in order to improve the storage stability of the solution (see: [0020]).  It reads on the “phosphorus-containing acid” as claimed;
(c)	polyoxyethylene alkyl ether as nonionic surfactants or spreading agent to enhance the wettability (i.e. less than 1 % by weight or 0.01 to 0.5 % by weight) (see: [0017]; [0018], line 1; & [0019]); and
(d)	water.
For claims 12-13, the “30% by weight of cyanamide” taught in SHIRATAKI reads on the “30 by weight of cyanamide” of claim 12, and is also close to the “35% by weight of cyanamide” of claim 13.
For claims 16-17, the mineral acid (i.e. phosphoric acid) taught in SHIRATAKI reads on the “phosphorus-containing acid as stabilizer” as claimed.  It should be noted that the “orthophosphoric acid” recited in claim 17 is also called “phosphoric acid”, as evidenced by the attached Britannica Online Encyclopedia – phosphoric acid (obtained online via www.britannica.com).
	For claims 18-19, SHIRATAKI teaches that phosphoric acid is added to the cyanamide stock solution, where the pH of the solution is adjusted to 4.5 (see: [0024-0026], Example 1).
	For claim 20-21, SHIRATAKI teaches that the aqueous cyanamide stock solution also contains a concentration of dicyandiamide, i.e. 0.7% by weight (see: [0025], Example 1).  As such, it reads on the amount of dicyandiamide as claimed.
	For claim 22, SHIRATAKI teaches that the viscosity of the aqueous solution of cyanamide is adjusted depends on its use, e.g. for spraying the aqueous solution on soil, the viscosity of the aqueous solution is adjusted to less than 100 cp (< 100 cp), and for coating the bark and stem and leaf of plant with the aqueous solution, the viscosity is preferably, i.e. 100 cp, so as not to make the drops of the coated aqueous solution not fall (see: ABSTRACT; & [0014-0015]).
It is noted that the viscosity of < 100 cp (less than 100 cp) corresponds to < 0.1 Pa·s (less than 0.1 Pa·s), and 100 cp corresponds to 0.1 Pa·s, based on 1000 cp = 1 Pa·s, as evidenced by the attached “Absolute or Dynamic Viscosity Online Converter” (obtained online via www.engineeringtoolbox.com).  As such, the viscosity of the cyanamide aqueous solution taught by SHIRATAKI reads on the “viscosity of the cyanamide solution of less than 1 Pa·s as claimed.
	For claim 23-24, SHIRATAKI teaches that the aqueous solution of cyanamide also comprising about 0.001 % to 5 % by weight of water-soluble polymer substances for varying the viscosity of the aqueous solution (see: [0013] & [0016]).  As such, the “water-soluble polymer substances” taught by SHIRATAKI reads on the “formulating adjuvants” as claimed because the instant specification recites that the claimed formulation adjuvants can be “viscosity modifiers”.
For claim 26, SHIRATAKI teaches that the aqueous solution of cyanamide is used for agricultural fertilizers or pesticides (see: [0022]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	SHIRATAKI teaches the cyanamide aqueous solution is useful as a fertilizer or pesticide, which comprises: (a) cyanamide; (b) a stabilizing phosphorus-containing acid (e.g. phosphoric acid); (c) a polyoxyethylene alkyl ether as a nonionic surfactant or spreading agent; and (d) water, as required by the instant claim 11.
However, SHIRATAKI does not explicitly teach the same non-ionic surfactant, which contains an ethoxylate compound of formula (I) comprising a polyfunctional siloxane group of formula (V), as recited in instant claim 11.  SHIRATAKI also does not teach the weight ratio of the cyanamide (a) to the non-ionic surfactant (c) is in the range of 500:1 to 5:1, as recited in instant claim 11.  The deficiencies are taught by the reference MURRPHY et al.
MURRPHY throughout teaches an agricultural spray mixture comprising: (a) agricultural chemicals, i.e. pesticides, macronutrients and/or nutrients to plants; and (b) a low-foaming surfactant comprising a trisiloxane of formula (I) (see: page 1, line 10-15):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As such, the superspreading, low-foaming surfactant comprising the trisiloxane of formula (I) taught by MURRPHY reads on the claimed nonionic surfactant ethoxylate compound of formula (I): R1-O-(CH2CH2O)n-H of instant claim 11, which having the polyfunctional siloxane group of formula (V) as R1-group, wherein u = v = 0 (see: instant claim 11, formula (V) structure):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	MURRPHY teaches that the concentration of the low-foaming trisiloxane surfactant of formula (I) can be 0.2% by weight (see: page 17, Example 3, line 7).  As such, if cyanamide is used in the amount of, i.e. 30 %, 20 % or 10 % by weight, the cyanamide and the low-foaming trisiloxane surfactant of formula (I) are present in a weight ratio, i.e. 150:1, 100:1 or 50:1 respectively, and they read on the weight ratios of the cyanamide (claim component a) to the nonionic surfactant (claim component c) in the range 150:1 to 50:1, as recited in claim 11.
MURRPHY teaches that the low-foaming trisiloxane surfactant provides several desirable beneficial effects, i.e. it provides low foaming to the spray mixture and prevents the spray mixture from foaming or overflowing its containment vessel without adversely affecting the spray mixture’s spreading capability (see: page 2, line 16-19; & page 3, line 10-15).
Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to add the trisiloxane surfactant of formula (I), as taught by MURRPHY, into SHIRATAKI’s spray aqueous solution because MURRPHY teaches that said trisiloxane surfactant of formula (I) can provide low foaming to the spray mixture and prevents the spray mixture from foaming or overflowing its containment vessel without adversely affecting the spray mixture’s spreading capability.  Therefore, the desirable effects provided by the addition of said trisiloxane surfactant of formula (I) would have motivated one ordinary skilled in the art to do so.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alton Pryor whose telephone number is (571) 272-0621.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALTON N PRYOR/Primary Examiner, Art Unit 1616